Ranjít, C. J.:
As is shown by the preceding statement the instrument, the endorsement of which is alleged to - have been forged, and' which instrument so endorsed is. charged to have been uttered by the defendant with the knowledge of such forgery, and with intent to injure and defraud, bears date July 19th, 1893, at Pensacola in this State, and is for S500, with interest as stated, payable to the order of one Lee Daniell at the First National Bank there, six months after date, with waiver of demand, protest and of notice thereof and' of non-payment, and an agreement as to costs and attorney’s fees. The proof shows that it was uttered on the day of its date by the defendant, and that the endorsement was forged.
The first error assigned is as to the admission in evidence, on behalf of the State, of the other instruments described in such statement, and severally bearing-date June 5th, July 5th, August 8th, and August 11th, 1893. The proof as to the forgery of the Richard *242'Swaine endorsement on the first of these instruments, and the uttering of the same by defendant, about the same time he uttered, the instrument described in the -information, is clear; and the same is true as to the •Swaine endorsement on the instrument of July 5th, 1893, and the uttering of this instrument by defendant, and as to the forgery of the Swaine endorsement •on the instrument of August 8th, 1893, and of his ■signature to the guaranty of August 11th of the same .year, and the uttering of the latter instrument by defendant. The admission of each one of these four instruments was objected to on the ground that it was irrelevant, impertinent and inadmissible. In Steele vs. People, 45 Ill., 152, it was held to be proper, on a trial upon an indictment for forging checks, to admit evidence of the defendant’s having passed other forged checks about the time of the forgery charged; and in McCartney vs. State, 3 Ind., 353, the decision was that upon the trial on a similar indictment, the state, in order to show the defendant’s criminal intent, may prove that albout the time the particular bill was passed he uttered other counterfeit bills on the same bank and other banks; and further that the fact of indictments against the defendant were pending or had been tried, for passing such other bills, did not affect the admissibility of the evidence; and in State vs. Houston, 1 Bailey, 300, on a trial of an indictment for uttering and publishing a forged promissory note, knowing it to be forged, the ruling of the trial judge permitting evidence to show that another note passed by the defendant had been forged, although he had been acquitted at a former term on an indictment for uttering the latter note, was sustained; and in the opinion it is .said: “It is true, as a general rule, that when a man is on his trial for one offense, it is not competent to *243prove that he has committed other distinct and substantive offenses. But in such cases as the present, it is competent, in order to prove the scienter, to show that the prisoner has passed other counterfeit notes of .a similar character, and that he has such in his possession; for although these may be the foundation of other prosecutions, yet they afford evidence, and sometimes very strong evidence, of the knowledge of the falsity of the paper, on which the indictment is founded. * * * One may by accident come into the possession of a single counterfeit note, or coin, but when he is possessed of many, or passes many, it must be attributed to something more than accident;” and in Commonwealth vs. Coe, 115 Mass., 481, where the indictment was for cheating by Jalsely pretending that a forged certificate of stock was genuine, evidence of the possession and use by the defendant of other forged certificates of stock about the same time, whether before or after-wards, is held admissible on the question of guilty knowledge; and it is said by Grreenleaf that in cases of this kind proof of the prior or subsequent utterance of other false documents or notes, though of a different description, is admitted as material to the question of guilty knowledge or intent. 1 Greenleaf on Evidence, Section 53, and also note b; and Wharton’s Criminal Evidence, Section 45; see also Commonwealth vs. Hall, 4 Allen, 305. In Regina vs. Forster, Dearsley’s Crown Cases, 456, the decision of the Court of Criminal Appeal, on a question reserved, was that on an indictment for uttering counterfeit coin—a crown—in order to prove a guilty knowledge evidence may be given of a subsequent uttering by the prisoner of a counterfeit shilling, a coin of a different denomination to that mentioned in the indictment. The sub*244stance of the opinion is, that in order to show such guilty knowledge it would not be sufficient merely to prove some other dishonest act, but that in this case the uttering of the bad silver was so connected with the offense charged in the indictment as to make the-evidence of it admissible, although the coin was of a different denomination; and that the difference in denomination went to the weight of the evidence but did not affect its admissibility. The only connection shown by the testimony was, that the defendant uttered the counterfeit piece, mentioned in the indictment, to JaneNeedham on December 12, 1854, and the uttering of another counterfeit crown piece in the same city on the previous day was proved, and the uttering of the shilling was on January 4th following. In Commonwealth vs. Price, 10 Gray, 472, it was decided that under an indictment for having a $500 counterfeit bank bill of the Blackstone Bank, established at Boston, with intent to pass it, evidence that the defendant had in his possession counterfeit bank bills on banks in RhodeIsland and New Hampshire, several days after passing the bill mentioned in the indictment, is admissible to show guilty knowledge or intent. See also State vs. Petty, Harper’s Law Rep., 59; Commonwealth vs. Turner, 3 Met., 19, 24; Commonwealth vs. Stone, 4 Met., 43, 47; Commonwealth vs. Stearns, 10 Met., 256; Francis vs. State, 7 Texas Ct. App., 501; Lindsey vs. State, 38 Ohio St.,507; Commonwealth vs. Russell, 156 Mass., 196; Hennessy vs. State, 23 Texas Ct. App., 340; Smith vs. State, 29 Fla., 408, 421, 10 South. Rep., 894, 897; Bottomley vs. U. S., 1 Story, 135; Roscoe’s Cr. Ev. (8th ed.), m. p. 95 et seq.; 2 Russell on Crimes, m. p. 836-842, and 594; Rice Cr. Ev., 779. The purpose of' the admission of such evidence is to show the guilty knowledge of the accused; or, in other words, his; *245knowledge of the false character of the instrument described in the indictment; and also, the intent to defraud. In People vs. Everhardt, 104 N. Y., 591, where the uttering of other forged checks was held admissible, the observation of the Court of Appeals was: “Such proof is not received for the purpose of showing other crimes than that charged in the indictment,. but for the purpose of showing the guilty knowledge and intent which are elements of the crime charged, and it can be considered by the jury only for that purpose. Although the evidence of Gaylord, corroborated as it was, as to the guilty knowledge of the defendant, was quite clear and convincing, yet the people were not bound to rest upon &2)rima, facie case, but had the right to confirm that evidence by the proof as to the uttering of other forged checks.” The doctrine of Commonwealth vs. Russell, 156 Mass., 196, is that in prosecutions for forgery and for uttering forged paper, proof is admissible, in order to show an intent to defraud by the forgery and also to show knowledge on the part of the accused with reference to 'the particular document which he is charged with uttering, that at or near the time of committing the alleged offense he had passed or had in his possession other similar forged documents. The authorities cited by counsel for plaintiff in error do not conflict with these views. State vs. Lapage. 57 N. H., 245; Commonwealth vs. Blair, 126 Mass., 40; Shaffner vs. Commonwealth, 72 Pehn. St., 60; Wharton’s Cr. Ev., section 48.
It is urged here that the several papers should not Jiave been admitted in evidence because there is nothing that shows when they were negotiated or issued by the defendant. It is clearly shown that the paper of •June 5th was uttered about July 19th, the time the *246instrument declared on in the information was uttered;: but it is not stated expressly by any witness when the-paper of July 5th, or that of August 11th were uttered,, or that the negotiation of the one of August 8th was-fully consummated, although it is clear that it was in-defendant’s possession and had been the subject of negotiation and that it was a forgery at least as toSwaine. The real objection made to the admissibility of these papers was nothing more than that they were-irrelevant and impertinent to the issue; their admissibility was for the court’s decision. Can it be said that-these papers, viewed in the light of the testimony relating to them, were irrelevant or impertinent to the-issue involved ? The purpose of their introduction, as-limited by the judge in his instruction to the jury, was not to show that a forgery had been committed, nor-even an intent to defraud, but that they should be considered by the jury only in determining whether, if' the defendant negotiated the forged paper as good, he-did so innocently or with a guilty knowledge of its-falsity, and the jury were directed not to consider them-for the former purposes.
The effect of the objection urged in the trial court-was that the possession, use and uttering of these false-instruments by the accused was no evidence of and did not tend to prove that the accused knew that the-instrument declared upon in the information was false, and not genuine, when he uttered it; that such possession and uttering of the former or of any of them did not even to this extent touch upon the issue made-by the pleadings so as to assist in getting at the-truth of the charge made by the information. In view of the authorities, it is clear that the instruments ancL accompanying evidence were in their nature not irrelevant or impertinent; but, on the contrary, entirely the-*247reverse. Granting the proof of possession or uttering of other instruments at a time or times far away from that of uttering the instrument declared on may render the former inadmissible as irrelevant and impertinent, we do not think that such rule is applicable here. As stated above, the time of uttering the instrument of June 5th is expressly proved to have been almost contemporaneous with the negotiation of the main instrument, and as to the other papers the only natural inference that could be drawn from the testimony is that the transactions detailed as to them occurred near the time of the principal negotiation. The several instruments bear date near that time. There is nothing in the testimony that is consistent with a suggestion that any of the instruments may have been dated other than of the date they were uttered. The testimony as. to their execution and use does not comport with any other idea than that their making and negotiation were connected acts. The statement of the defendant, including the date of the remarkable letter as indicated by the numbers at the foot of it, which, as is well known, mean August 13th, 1893, which was the day after the preparation of the guaranty to Mr. Blount, justifies the conclusion that the fatal exposure was made not later than the thirteenth day of August just named, and the only natural, reasonable and justifiable conclusion supported by the testimony is that the period of the lamentable transactions was not longer than from June 5th to August 12th, 1893. Any other conclusion is unnatural and contrary to the known modes of business conduct. It 'was not objected in the lower court that the collateral transactions were rendered inadmissible by an omission to prove the date of the same, but if it be that the objection made there is broad enough to cover the argument urged here, *248■our conclusion is that it is not supported by the record. There was no error in the ruling of the trial judge admitting' the instruments referred to and the testimony of the several witnesses as to the same.
II. Another alleged error is the refusal of the court to charge the jury as follows: “Evidence of other forgeries that may be before you in this case should not he considered by you or given any weight whatever, unless there is evidence that satisfies you that at the time of the commission of the act charged in the information in this case the defendant had knowledge of the other forgeries testified about.” The instruction was properly refused. It is not necessary, under any circumstances, to either the relevancy or -weight of evidence as to other forged instruments that the accused shall be shown to have had knowledge of the 'false character of such instruments. His possession and use of such false instruments are admissible as evidence of his knowledge of the false character of the instrument declared upon.
III. The basis of another alleged, error is the refusal of the judge to charge: “If 3rou find that the defendant did commit the act with which he stands charged, ;you may consider his former life with reference to whether such a life would be one in which such an act would naturally or reasonably find place; and if you find that it would not, you may take that conclusion ; and use it in arriving at your verdict, and if it creates in your minds a l’easonable doubt of defendant’s guilt - either as to the forgery or guilty knowledge in uttering it, you must acquit him of the charge with regard to which such doubt exists.” The refusal was not "error. In Hussey vs. State, 86 Ala., 34, the Supreme Court of Alabama, repeating what had been previously *249declared by it, said that charges asserting that the jury may look to this fact, or may consider that fact, or are authorized to infer certain formulated conclusions from the evidence, and especially from certain specified parts of it, had often been condemned by that court, and should never be given, although either the giving or the refusal of such instructions may not be a reversible error; that they are legitimate arguments to the jury, and not announcements of legal principles proper to be in the form of instructions by the court. Snider vs. Burks, 84 Ala., 53. Again, not only is it not a charge upon the law of the case, but it announces an erroneous principle by telling the jury, in effect, that if they found that the former life of the accused was such that the act charged would not naturally and reasonably find place' in it, they might permit such conclusion to raise a reasonable doubt of his guilt, although the evidence satisfied them that he had committed the act with which he was charged. Where the jury find from the evidence that a-defendant has committed the criminal act charged, it -is not consistent with their duty to permit a conclusion that the act committed was not- naturally or reasonably in keeping with his former life to raise, a doubt of guilt. If the jury do so there is no corrective agency, but the judges should not encourage them in any such divergence. The task of charging simply on the law at ;dsi prius is one of sufficient difficulty to relieve them from the new function, invoked here, of directing the mental processes of the jury. The judge had already, without exception thereto, charged the jury upon the subject of good character, telling them that they might consider fie positive evidence of such character, and also the evidence that nothing injurious to the reputation of the accused had been heard against him, and *250that such evidence should be considered by them ill connection with all the other evidence in the case and their verdict rendered accordingly; and that if it raised a reasonable doubt of the guilt or innocence of the defendant he would be entitled to the benefit of that, doubt, even though otherwise they had none, and to an acquittal. And further, that it devolved upon the State to prove its case beyond a reasonable doubt, such doubt being not a bare possibility of defendant’s-innocence, but a reasonably substantial doubt remaining in their minds after a full consideration of the evidence.
IV. Conceding to the testimony as to the previous excellent character of the defendant, the fullest weight that the most liberal authorities accord to such evidence, and recognizing both the disposition of the judge, that the defendant should have the benefit of any omission on his part to avail himself of an opportunity to escape after he became aware of the discovery of his offendings, and the marked fairness and clearness with which the case was submitted to the jury, all of which is shown by the rulings and instructions on the trial, we are satisfied that the verdict is fully supported by the evidence; but we do not find in the rulings and charges referred to, nor in the sentence pronounced, any-ground for doubt by either the trial judge or ourselves,, of the correctness of the verdict.
The judgment is affirmed.